Citation Nr: 1204593	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for urge incontinence.

2.  Entitlement to service connection for a right ankle condition with foot drop.

3.  Entitlement to service connection for migraine headaches with blackout condition.

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to an initial rating in excess of 30 percent for undifferentiated somatoform disorder.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 2007, and she received awards and decorations for such service including a Combat Action Badge.  The Veteran also had four months of unverified prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2010, and a transcript of the hearing is associated with the claims file.

The Board notes that the Veteran and her representative stated on the record during the June 2010 hearing, as well as in a June 2010 written statement, that she wished to withdraw the appeal as to the issues of service connection for TBI, right ankle with foot drop condition, and urge incontinence.  However, during the course of the hearing, the Veteran and her representative argued that these conditions are related to the service-connected undifferentiated somatoform disorder, and requested a separate or higher rating based on such alleged manifestations.  Therefore, it is evident that the Veteran still believes that these conditions are related to service, and that she still seeks service-connected compensation for these conditions.  As such, these issues have not truly been withdrawn, and they remain on appeal.

Additionally, the Veteran has asserted that she is unable to work due to her migraine headaches and blackout condition, which she believes is due to service, or to the service-connected undifferentiated somatoform disorder.  See, e.g., hearing transcript.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, a claim for a TDIU has been raised by the evidence of record and is under the Board's jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally asserts that all of her claimed conditions arose as a result of hitting her head during a mortar attack while serving in Iraq in November 2003.  To the extent that her physical and neurological complaints are not objectively documented, she contends that they are associated with her service-connected undifferentiated somatic disorder, a mental health disability.  She seeks a separate or higher rating for such conditions.  Alternatively, the Veteran asserts that her non-psychiatric complaints constitute an undiagnosed illness as a result of her service in Iraq.  The Veteran also contends that the last VA examination does not adequately portray the severity of her mental health disability.  See, e.g., October 2007 notice of disagreement, hearing transcript.  

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims, so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board notes that the Veteran has also asserted that her undifferentiated somatoform disorder was incorrectly diagnosed and is actually PTSD.  See id.  However, the rating criteria for PTSD are the same as for the service-connected undifferentiated somatoform disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9421, General Rating Formula for Mental Disorders.  

Service connection may be granted to a veteran of the Southwest Asia theater of the Persian Gulf War who exhibits objective indications of a chronic disability resulting from an undiagnosed illness (i.e., one that cannot be associated with a diagnosis) or a medically unexplained chronic multisymptom illness (including but not limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  

For these purposes, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2011).

As the Veteran served in Iraq from September 2003 to February 2004, she had qualifying service for consideration under 38 C.F.R. § 3.317.  Upon remand, she should be notified of the requirements to establish service connection on such basis.  

Furthermore, it appears that pertinent medical records may remain outstanding.  Post-service medical and mental health treatment records have been obtained from the Boise VA Medical Center (MC) for the period from April 2007 to September 2008.  Several volumes of service records have also been obtained, as well as private records from Pawnee Mental Health services for treatment during service from 2005 to 2006.  However, it appears that there may be other relevant records.  Specifically, the Veteran testified in June 2010 that was last treated for her migraine headaches with blackout condition in November 2009 or January 2010, when she received emergency treatment at the VA facility in Iowa City.  She further testified that she receives medications and injections for treatment of migraines from VA.  It is unclear whether the Veteran received any additional VA treatment from these facilities.  As such, upon remand, attempts should be made to obtain any outstanding medical or mental health records from the Boise or Iowa City VA facilities dated since the Veteran's discharge from service.

Additionally, the Veteran has reported receiving disability benefits for PTSD from the Social Security Administration (SSA).  See November 2008 substantive appeal (VA Form 9).  As these records may contain pertinent information as to her mental health status, they should be obtained upon remand.  

In addition to the Veteran's statements as to her conditions and symptoms during service, the evidence of record includes several volumes of service records, as well as statements from fellow service members dated in April 2005 indicating that they had observed the Veteran with many of her reported symptoms on numerous occasions.  The Veteran was discharged due to medical disability in January 2007.  

The Board notes that, in a January 2005 Medical Evaluation Board addendum, two military medical professionals summarized the Veteran's mental and physical complaints at that time.  These professionals noted that most of the Veteran's physical complaints began or were significantly aggravated after a training accident in December 2002 which caused cervical neck strain.  Subsequent injuries in November 2003 (when she hit her head on a Bradley during a mortar attack) and October 2004 (subjective twisting of the neck and back with a near fall while wearing a Kevlar helmet) reportedly exacerbated the Veteran's medical concerns.  These medical professionals further noted that, although medical etiologies had been considered and studied, there continued to be some question as to the degree to which a medical condition fully explained the extent of the Veteran's symptoms.  However, the professionals opined that her physical symptoms did not appear to be intentionally produced and were causing significant impairment in daily function.  They further stated that, after an adequate period of observation, evaluation, and treatment, a conference of staff psychiatrists and psychologists reviewed the available records and current findings and agreed that the Veteran suffered from adjustment disorder with mixed anxiety and depressed mood, with the precipitating stress of cervical cord contusion.  These professionals also diagnosed undifferentiated somatoform disorder manifested by several physical complaints, with the precipitating stress of a December 2002 training accident.  

The Veteran was also afforded a VA psychiatric examination and a VA Social and Industrial Survey in May 2007, as well as a VA general medical examination concerning all of her claimed physical conditions in June 2007.  Several diagnoses were offered, and several disabilities were found to be not objectively established.  

The nature and etiology of the Veteran's claimed conditions remains unclear.  In particular, the current severity of the service-connected undifferentiated somatoform disorder is unclear, as the last examination was over four years ago and there is some indication of possible increased symptoms.  Further, it is unclear whether the Veteran has a separate objective disability for the claimed physical or neurological conditions, or whether any such conditions are manifestations of the undifferentiated somatoform disorder that warrant a separate or higher rating.  

Further, as noted above, the issue of entitlement to a TDIU has been raised by the evidence of record.  See Rice, 22 Vet. App. at 453-54.  The Veteran contends that she is unemployable due to her migraine headaches with blackout condition, which she believes is a result of service, or is associated with her mental health disability.  Upon remand, the Veteran should be provided with VCAA-compliant notice as to a TDIU.  Further, each VA examiner should be requested to offer an opinion as to the effects of the service-connected and claimed disabilities on her employability.

Accordingly, after all identified, available records have been associated with the claims file, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of her claimed conditions, to include any effects on employability, as set forth below.  The Board notes that the rating criteria for somatoform disorder only generally address mental health manifestations of such disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9421, General Rating Formula for Mental Disorders.  Any physical or neurological complaints or disabilities that are found to be related to such disorder would need to be rated separately under the appropriate diagnostic code or codes.  

Accordingly, this case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information required to substantiate a claim for a TDIU, as well as a claim for service connection based on undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  Allow an appropriate period of time for response.

2.  Request copies of any outstanding VA treatment records dated since January 2007, specifically to include any medical or mental health records from the VA facilities in Boise and Iowa City.  If the Veteran identifies any other VA or private treatment upon remand, appropriate efforts should also be made to obtain such records, after receiving any necessary authorization.  

3.  Request copies of any determinations or decisions and medical records associated with the Veteran's SSA disability benefits.

4.  All requests and all responses for the above-described records, including negative responses, should be documented.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for a VA general medical examination to determine the nature and etiology of each of her claimed conditions.  All necessary tests and studies should be conducted, to include both musculoskeletal and neurological symptoms, as appropriate.  If and only if another examination is found to be necessary to determine the nature of any physical or neurological complaints, such examination should also be scheduled.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in each examination report.  Each examiner should be provided with a copy of 38 C.F.R. § 3.317 to aid in determining whether there is an undiagnosed illness or a medically unexplained chronic multisymptom illness for VA purposes.  Each examiner is requested to respond to the following, as appropriate:

(a)  Measure and record any subjective or objective manifestations of the claimed conditions of urge incontinence, right ankle condition or foot drop, headaches with blackout condition, and TBI, as well as any other pertinent physical or neurological complaints.  

(1)  For each claimed condition, state whether there is objective evidence of disability.

(2)  Also, state whether any of the Veteran's complaints are due to an undiagnosed illness, meaning that they cannot be associated with any known diagnostic entity.  Symptom-based "diagnoses" are not considered as diagnosed conditions for these purposes.  

(3)  Alternatively, are any of the Veteran's complaints due to a "medically unexplained chronic multisymptom illness," as contemplated by 38 C.F.R. § 3.317?  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained for this purpose. 

(4)  For any objectively established disability, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated as a result of active duty service, including but not limited to the November 2003 mortar attack?  Please also state whether any such objective disability is secondary to, or associated with, the service-connected undifferentiated somatoform disorder.

(5)  For any condition for which there is no objective evidence of disability (or a subjective condition), is it at least as likely as not (probability of 50 percent or more) that such subjective condition is a manifestation of (or associated with) the service-connected undifferentiated somatoform disorder?

(6)  For any subjective condition that is not associated with the service-connected undifferentiated somatoform disorder, is it at least as likely as not (probability of 50 percent or more) that such subjective condition was otherwise incurred or aggravated as a result of active service, including but not limited to the November 2003 mortar attack?

(b)  Has the Veteran been unable to secure or follow a substantially gainful occupation solely as a result of service-connected disabilities, to include those disabilities currently on appeal as well as any other service-connected disabilities, at any period during this appeal?  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not her age or any nonservice-connected disabilities.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

6.  After the appropriate VA examination(s) concerning the claimed non-psychiatric conditions have been completed, schedule the Veteran for a VA mental health examination to determine the nature and severity of any current psychiatric disability.  The entire claims file and a copy of this remand, as well as the other VA examination report(s), should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Record and measure the severity of any subjective or objective mental health manifestations.  Also, please identify all current mental health disabilities.

(b)  For any current physical or neurological complaints for which there is no objective evidence of disability (or a subjective condition), is it at least as likely as not (probability of 50 percent or more) that such subjective complaints are a manifestation of (or associated with) the service-connected undifferentiated somatoform disorder?

(c)  Has the Veteran been unable to secure or follow a substantially gainful occupation solely as a result of service-connected disabilities, to include those disabilities currently on appeal as well as any other service-connected disabilities, at any period during this appeal?  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not her age or any nonservice-connected disabilities.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims based on the entirety of the evidence, to include the four service connection claims, the increased rating claim, and the TDIU claim.  Such adjudication should reflect consideration of all lay and medical evidence of record.  All raised theories of service connection should be addressed, to include as based on undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317, or as associated with the service-connected undifferentiated somatoform disorder.  

8.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

